       Case 1:20-cv-00307-SDG Document 129 Filed 04/29/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

PREMIER CONCRETE LLC, KEITH WOODS,
and JOY WOODS,
       Plaintiffs,
                                                             Civil Action No.
                        v.
                                                            1:20-cv-00307-SDG
ARGOS NORTH AMERICA CORP., ET AL,
       Defendants.

                             SCHEDULING ORDER

      After reviewing the Joint Preliminary Report and Discovery Plan completed

and filed by the parties, the Court orders that the time limits for adding parties,

amending the pleadings, filing motions, completing discovery, and discussing

settlement are as set out in the Federal Rules of Civil Procedure and the Local Rules

of this Court.

      SO ORDERED this the 29th day of April 2020.



                                                     Steven D. Grimberg
                                               United States District Court Judge
